DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 06, 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application number 201810991987.6) as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor grammatical typos, as follows: 

In claim 1, line 14, “an lower part” has been changed to “a lower part”.

In the Abstract, line 2, “comprises” has been changed to “includes”, for proper format so as to not contain legal phraseology/terms often used in patent claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed clip-on belt buckle, viewed as a whole, requiring the claimed structure of the first clamp plate and the second clamp plate, where the first clamp plate is arranged behind the buckle body; a third elongated hole is arranged at a middle of an upper end of the first clamp plate; a fourth elongated hole is arranged at a middle of a lower end 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other clip-on belt buckles are representative by Meserole (U.S. Patent No. 1,089,853), Shields (U.S. Patent No. 1,381,353), Failey (U.S. Patent No. 1,408,281) and Myers (U.S. Patent No. 1,511,903). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert Sandy/            Primary Examiner, Art Unit 3677